CRAMER ROSENTHAL MCGLYNN, LLC CODE OF ETHICS & Related Topics Revised July 2011 1. Purpose of this Code This Code of Ethics sets forth standards of business conduct that Cramer Rosenthal McGlynn, LLC ("CRM" of the "Adviser") requires of all its supervised persons. Its Code is reasonably designed to (a) minimize conflicts of interest, and even the appearance of conflicts of interest, between the personnel of CRM and its clients in the securities markets; (b) assist CRM personnel such that their personal securities transactions are made in compliance with applicable securities laws; (c) prevent violations of the federal securities laws; and (d) effect the principles of conduct set forth below. CRM depends upon a high level of public and client confidence for its success. That confidence can be maintained only if CRM's employees observe the highest standards of ethical behavior in the performance of their duties. This Code (as it may be amended or modified from time to time) is intended to inform all of CRM's employees of certain standards of conduct which they are expected to observe. It is not possible to provide a precise, comprehensive definition of a conflict of interest. However, one factor that is common to many conflict of interest situations is the possibility that a CRM employee's actions or decisions will be affected because of an actual or potential divergence between his or her personal interests and those of CRM or its clients. A particular activity or situation may be found to involve a conflict of interest even though it does not result in any financial loss to CRM or its clients and regardless of the motivation of the Employee involved. In all cases, if a conflict situation arises between an Employee and CRM's clients, the interests of CRM's clients shall prevail. This Code also addresses the possibility that personnel may, by virtue of their positions with CRM, be afforded opportunities to participate in certain investment opportunities that are not generally available to the investing public. Accepting such opportunities may, or may appear to, compromise the independent judgment CRM personnel are expected to exercise for the benefit of CRM clients and is therefore unacceptable. This Code is intended to help address these concerns in a systematic way. However, it is important that personnel go beyond the letter of this Code and remain sensitive to the need to avoid improper conflicts of interest, or even the appearance of such conflicts of interest, that are not expressly addressed by this Code. One way for employees to implement the spirit of these policies is to invest in open-end mutual funds advised or sub-advised by CRM. CRM mutual funds provide employees with a means of participating in investments that CRM recommends to clients without seeking preclearance. Employee investments in CRM mutual funds also serve to align the interests of employees with the interests of CRM clients and to reduce the number of transactions that might give rise to conflicts of interest with CRM's clients. 2.General Principles of Conduct Revised July 2011 2 CRM observes the following principles of conduct which shall govern all aspects of its business: Professional Responsibility CRM recognizes that it is a fiduciary and has the responsibility to render professional, continuous, and unbiased investment advice oriented to the investment goals of each client. Professional Qualifications To enable CRM to serve its clients effectively, its personnel are individuals of experience, ability, and integrity. Financial Responsibility CRM maintains capital and reserves adequate to provide the services for which it was retained. Promotional Activities The content in written or oral statements made by CRM in soliciting new clients shall be consistent with its professional responsibility. Confidential Relationship Information concerning the identity of security holdings and financial circumstances of clients is confidential. In addition, the following general fiduciary principles shall govern the personal investment activities of all Employees: Each Employee shall: ● At all times, place the interests of the Client Accounts before his or her personal interests; ● Conduct all personal securities transactions in a manner consistent with this Code, so as to avoid any actual or potential conflicts of interest, or an abuse of the individual's position of trust and responsibility; and ● Not take any inappropriate advantage of his or her position with or on behalf of CRM or the Client Accounts. 3.
